            Case 2:16-cv-02539-JAD-DJA Document 78 Filed 04/20/20 Page 1 of 4



 1   NICHOLAS A. TRUTANICH
     United States Attorney
 2
     HOLLY A. VANCE
 3   Assistant United States Attorney
     United States Attorney’s Office
 4   400 South Virginia Street, Suite 900
     Reno, NV 89501
 5   Tel: (775) 784-5438
     Fax: (775) 784-5181
 6   Holly.A.Vance@usdoj.gov

 7   Attorneys for Defendant William Barr

 8                                         UNITED STATES DISTRICT COURT
                                                DISTRICT OF NEVADA
 9
     DREE ANN CELLEMME,                                  Case No. 2:16-cv-02539-JAD-DJA
10
                              Plaintiff,
11                                                       JOINT MOTION TO STAY CASE
            v.                                           UNTIL FBI RESUMES DISCOVERY
12                                                       OPERATIONS
     WILLIAM BARR, U.S. Attorney General,
13
                              Defendant.
14

15          Defendant William Barr (“Defendant”) and Plaintiff Dree Ann Cellemme (“Plaintiff”)

16   hereby stipulate to, and jointly move for, an order staying the case until discovery operations

17   resume at the Federal Bureau of Investigation (“FBI”). The FBI is currently unable to process

18   discovery requests because staff who process such requests are on administrative leave due to the

19   spread of the COVID-19 virus. This motion is supported by the case law cited herein and the

20   attached declarations.

21                                           PLAINTIFF’S CLAIMS

22          Plaintiff has filed suit under Title VII of the Civil Rights Act and the Rehabilitation Act.

23   (ECF No. 43, at ¶¶ 41-87). She asserts claims for gender and disability discrimination based on

24


                                                         1
            Case 2:16-cv-02539-JAD-DJA Document 78 Filed 04/20/20 Page 2 of 4



 1   various personnel actions taken by the FBI, including discharging her from her employment with

 2   the agency. (Id.).

 3                                             DISCOVERY

 4          The parties have engaged in written discovery in the case, including providing initial and

 5   supplemental disclosures, requesting and producing thousands of pages of documents, and

 6   propounding and responding to discovery requests. (Vance Decl. ¶ 3). Recently, the parties

 7   submitted, and responded to, an additional round of discovery requests. (Id. ¶ 4). On April 8,

 8   2020, the parties met and conferred to discuss responses to those requests that each party believed

 9   warranted the submission of additional information. (Id.).

10          After that meet-and-confer conference, defense counsel contacted FBI counsel regarding

11   Plaintiff’s requests for additional information. (Id. ¶ 5). FBI counsel advised at that time that the

12   agency was unable to process discovery requests because all staff within the agency’s Discovery

13   Management Section (“DMS”) are on administrative leave due to the COVID-19 crisis. (Id. ¶ 5;

14   Wiegand Decl. ¶ 15). Without the assistance of DMS staff, the FBI is unable to process discovery

15   requests. (Wiegand Decl. ¶ 16).

16          Once the meet-and-confer issues are resolved, the parties plan to depose key witnesses in

17   the case. (Vance Decl. ¶ 6). Those depositions cannot proceed, however, until the parties receive

18   all documents to which they are entitled under the discovery rules. (Id.).

19                                DEFENSE COUNSEL’S UNAVAILABILITY

20          On April 9, 2020, defense counsel learned that her father entered into hospice care at a

21   nursing home in Manchester, New Hampshire. (Vance Decl. ¶ 7). Defense counsel is exploring

22   the possibility of flying to New Hampshire. (Id.). It is unclear at this time, however, whether

23   defense counsel may enter the nursing home to visit her father due to the COVID-19 crisis. (Id.).

24


                                                           2
            Case 2:16-cv-02539-JAD-DJA Document 78 Filed 04/20/20 Page 3 of 4



 1   If counsel is unable to see her father, she nonetheless plans to take time off due to her father’s

 2   deteriorating condition. (Id.).

 3                                             ARGUMENT

 4
     A.     Good cause exists to stay the proceedings because the FBI is currently unable to
            process discovery requests.
 5

 6          A district court has broad discretion to stay proceedings incidental to its power to control

 7   its own docket. Landis v. North Am. Co., 299 U.S. 248, 254 (1936); see also CMAX, Inc. v. Hall,

 8   300 F.2d 265, 268 (9th Cir. 1962) (district courts possess “inherent power to control the

 9   disposition of the causes on its docket in a manner which will promote economy of time and effort

10   for itself, for counsel, and for litigants”). A district court may stay proceedings where the moving

11   party demonstrates good cause. Libutan v. MGM Grand Hotel LLC, 2020 WL 1434440, at *2 (D.

12   Nev. Mar. 24, 2020).

13          Here, good cause warrants a stay of the proceedings. The FBI is currently unable to

14   process discovery requests due to the COVID-19 crisis. Moreover, defense counsel will be out of

15   the office, and possibly in New Hampshire, due to her father’s recent placement in hospice care.

16   Under the circumstances, a stay of the proceedings is appropriate. See Libutan, 2020 WL

17   1434440, at *2 (extenuating circumstances caused by the COVID-19 virus establish good cause

18   to stay the proceedings); Garbutt v. Ocwen Loan Servicing, LLC, 2020 WL 1476159, at *2 (M.D.

19   Fla. Mar. 26, 2020) (finding good cause exists to stay the proceedings “based on the disruption to

20   business caused by the spread of COVID-19”). 1

21   ///

22   ///

23   1
      In the event the Court grants the stay, the parties plan to issue a revised discovery plan after the
24   DMS resumes operations. The revised discovery plan will provide dates for the remaining
     deadlines in the case: discovery cut-off, dispositive motions and a joint pre-trial order.

                                                           3
     Case 2:16-cv-02539-JAD-DJA Document 78 Filed 04/20/20 Page 4 of 4



 1                                   CONCLUSION

 2   For the reasons argued above, a stay of the proceedings is warranted.

 3   Respectfully submitted this 17th day of April, 2020.

 4   NICHOLAS A. TRUTANICH
     United States Attorney
 5
     s/ Holly A. Vance                            s/ Dylan T. Cicliano
 6   HOLLY A. VANCE                               DYLAN T. CICILIANO
     Assistant United States Attorney             Counsel for Plaintiff
 7

 8

 9

10                                 IT IS SO ORDERED:

11

12
                                   UNITED STATES DISTRICT JUDGE
13

14                                 DATED: ______________

15

16

17

18

19

20

21

22

23

24


                                                 4
